This writ of error is from a final judgment in an action on a contract to barge cattle. Judgment was for the plaintiff which was on motion for new trial reaffirmed on condition of entering a remittitur. Writ of error was prosecuted to that judgment.
Several questions are urged for our consideration but it conclusively appears from the record that the motion for new trial was denied on consideration of the evidence. The record does not purport to contain a properly authenticated bill of exceptions, in the absence of which there is no basis on which the judgment below can be reviewed. Tompkins v. Eason, 8 Fla. 14; Johnson v. Reynolds, 97 Fla. 591, 121 So. 793; Special Rules of Circuit Courts, One and Three; Allison v. Cox, 220 Ala. 624,127 So. 192. It is accordingly affirmed.
Affirmed.
ELLIS, C.J., and BROWN and BUFORD, J.J., concur.
  MR. JUSTICE DAVIS concurred in the foregoing opinion. *Page 707